t c memo united_states tax_court theodore halper incompetent valerie halper and wayne halper co-plenary guardians petitioner v commissioner of internal revenue respondent docket no filed date p signed a power_of_attorney poa in naming b as his representative in date p was totally incapacitated by a stroke b signed a form_872 on date extending the statutory period of limitations spl for tax years and with a letter to r describing the effects of p’s stroke on date a florida court found p legally incapacitated and named co-plenary guardians neither of which was b in a letter dated date b advised r that p was not competent to authorize agreement to settlement and that b thus could not sign a form_870 however on date b nevertheless did sign another form_872 for and on behalf of p on date a notice_of_deficiency for and was mailed to p held the form_872 signed in is ineffective to extend the spl because the poa under which b acted was revoked by p’s incapacity and r had actual knowledge of the incapacity held further the spl for and had expired when the notice was mailed unless the underpayments of tax for those years were due to fraud michael b axman for petitioner ladd c brown for respondent memorandum findings_of_fact and opinion parr judge this case is before us on petitioner's motion for partial summary_judgment the case involves tax years and one of the issues is whether petitioner is liable for the addition_to_tax for fraud for each of those years the parties agree that absent fraud the period of limitations for has expired the parties also agree that petitioner's federal_income_tax returns for the taxable years and were filed on date and date respectively and that without a valid chain of extensions the periods of limitations would have expired date and date respectively unless the underpayments of tax for those years were due to fraud the specific issue presented is whether the form sec_872 consent to extend the time to assess tax executed by petitioner's purported representative on date and date were effective to extend the periods of limitations that issue turns on whether respondent knew or had reason to know that petitioner was in fact incompetent and that the power_of_attorney signed by petitioner when he was competent had thus been revoked by operation of law all section references are to the internal_revenue_code as amended and in effect for the years in issue unless otherwise indicated findings_of_fact when the petition in this case was filed petitioner resided in north miami beach florida petitioner and respondent timely executed agreements in writing pursuant to the provisions of sec_6501 extending the period for the assessment of tax due for and as follows form year s petitioner respondent extension date the first two extensions were signed by both petitioner and his representative paul b bergman bergman bergman was named as petitioner’s representative in a form_2848 power_of_attorney and declaration of representative signed by petitioner on date the parties agree that form_2848 is not a durable_power_of_attorney the third extension was signed by petitioner only the validity of the foregoing extensions is not in issue the parties agree that in april of while undergoing coronary bypass surgery petitioner suffered a massive stroke leaving him both physically and mentally incapacitated after the stroke bergman continued to act on behalf of petitioner vis- a-vis the internal_revenue_service irs under the apparent authority of the power_of_attorney executed by petitioner before his stroke on date bergman alone signed a form_872 that purported to extend the period of limitations for both and to date that form was accompanied by a letter from bergman first letter to andrew rosenblatt agent rosenblatt the irs agent assigned to petitioner’s audit the letter states i am returning herewith the two copies of form_872 signed by me alone as mr halper’s representative as i advised you mr halper suffered a stroke and as a result cannot speak and is paralyzed in half of his body if you have any questions please telephone me at my office respondent signed the consent on date on date the probate division of the eleventh judicial district in and for dade county florida determined petitioner to be incapable of the care custody and management of his estate by reason of physical and or mental infirmity valerie harper petitioner's wife was named guardian of the person of petitioner and sidney most was named guardian of the property of petitioner on date petitioner's wife and wayne halper were named co-plenary guardians of the property of petitioner petitioner's wife was and still is the only guardian of the person of petitioner they did not give bergman a power_of_attorney in a second letter addressed to agent rosenblatt on date second letter bergman stated because mr halper is presently not competent to authorize my agreement to the figures which you state represent sums owed to the irs i cannot sign the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment which you have enclosed as you may know while he was competent mr halper believed that the assessed amounts were not accurate to the extent stated although bergman refused to sign the form_870 months later on date he did sign a form_872 purporting to extend the statutory period of limitations for and to date that form was signed by respondent on date on date a new power_of_attorney was signed by valerie halper as guardian of theodore halper authorizing steven m kwartin martin j nash and michael b axman as petitioner’s representatives a final form_872 for and was signed date apparently by mr axman and by respondent on date extending the statutory period of limitations for and to date that document is not in issue the notice_of_deficiency setting forth respondent's determination of petitioner's income_tax liabilities for and was sent to petitioner by certified mail on date opinion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 90_tc_678 61_tc_861 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 because the court's granting of a motion for summary_judgment decides against a party before trial such a disposition should be cautiously invoked and used sparingly after carefully ascertaining that the moving party has met all the requirements for the granting of a summary_judgment motion 326_us_1 78_tc_412 the court will not resolve disagreements over relevant factual issues in a summary_judgment proceeding espinoza v commissioner supra pincite the burden of proving that there is no genuine issue of material fact is on the moving party and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright et al federal practice and procedure civil 2d sec pincite 2d ed in this regard the court previously has denied motions for summary_judgment where intent is a material issue in the case such an inference of fact is to be drawn only at trial 74_tc_35 63_tc_18 the value of a trial with complete opportunity to view the demeanor of the parties and their evidence is obvious hoeme v commissioner supra pincite rule d provides in pertinent part as follows when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 87_tc_1213 here neither petitioner's actual incapacity nor the content and receipt of bergman's letters is in dispute the only question is whether as a matter of law either of the letters was sufficient to notify respondent that bergman's authority was terminated this matter is therefore ripe for summary_judgment the general_rule under the common_law is that a power_of_attorney is revoked by operation of law by the subsequent incapacity of either the principal or the agent the common_law rule has not been modified in florida by statute millman v first fed sav loan association so 2d fla dist ct app it follows that an adjudication of incompetency will effect such a revocation as being a circumstance which is inconsistent with a continuation of the agency see fla jur agency sec id if either letter provided sufficient notice the chain of extensions was broken and the statutory period of limitations for and would have expired unless the underpayments for those years were due to fraud at the hearing on this matter respondent's counsel said with regard to the second letter i think this particular issue is--well as we discussed ripe for a summary_judgment motion respondent did not offer any testimony or affidavits alleging any intent by bergman to mislead generally the loss of capacity by a principal has the same effect upon the authority of the agent during the period of incapacity as has the principal's death restatement agency 2d sec_122 see also kuder v united natl bank a 2d d c app in re berry's estate n y s 2d n y sur cf in re estate of head n m p 2d app trial court's finding that defendant was mentally competent when he executed trust agreement but incompetent when he executed amendment reversed no evidence to support finding of incompetence in florida only a durable_power_of_attorney is unaffected by the subsequent incapacity of the principal fla stat ann sec_709 west supp and even a durable power is revoked by a judgment of total or partial incapacity by a court as occurred here see fla stat ann sec_709 b west supp respondent concedes that petitioner was in fact left mentally and physically incompetent by the stroke respondent’s form_2848 power_of_attorney and declaration of representative had thus already been revoked by operation of law when bergman signed the form_872 in the only issue is whether in light of the letters from bergman it was reasonable for respondent to continue to rely on the power as authority for bergman’s representation it is undisputed that the form sec_872 are regular on their faces where a form_872 is regular on its face and respondent reasonably relied on it we have indicated that taxpayers may be precluded by the application of estoppel or a similar doctrine from attacking the validity of the forms they signed even if they later prove they were incompetent when they signed them see 38_tc_251 dale v commissioner tcmemo_1982_654 however those cases and others cited by respondent differ from the one before us they involve consents signed by the taxpayer not by a third party purporting to act on behalf of the taxpayer more importantly in those cases there was no evidence that the commissioner had either actual notice or reason to know of the taxpayer's incapacity apparent authority not otherwise terminated ends when the third person has notice of the termination of the agent's authority restatement agency 2d sec_125 a third person has notice when he knows has reason to know should know or has been given a notification of the occurrence of an event from which if reasonable he would draw the inference that the principal does not consent to have the agent so act for him that the agent does not consent so to act for the principal or that the transaction has become impossible of execution restatement agency 2d sec_135 revocation of the prior power_of_attorney need not be expressed it can be implied from words and conduct whiting v marine midland bank-western misc 2d n y s 2d sup ct see also 644_fsupp_1361 s d n y plaintiffs could not reasonably rely on apparent authority of vice president of one of defendant's subsidiaries to bind defendant when plaintiffs had actual notice that the vice president was no longer employed by the subsidiary baker v mccue-moyle dev co s w 2d mo ct app warranty deed not legal tender because when it was presented the buyer knew that the partner who signed it no longer had authority to sign as the other partner had notified the buyer of the dispute further the buyer had no duty to express his reasons for objecting to the deed because they were obvious in re wolf creek valley metro dist no iv bankr d colo even if a friend had served as an agent in the past that relationship was clearly terminated when the friend explicitly notified corporate property owner that he could no longer serve as an intermediary between the parties we need not discuss bergman’s first letter because we believe the second letter and the form_872 signed in are dispositive the second letter says because mr halper is presently not competent to authorize my agreement i cannot sign the form_870 which you have enclosed emphasis added respondent focuses on the word presently as casting doubt on petitioner’s condition however we do not see any ambiguity we think rather the word is simply used to distinguish between the present and the past in contrast to the next sentence as you may know while he was competent mr halper believed that the assessed amounts were not accurate when bergman signed the form_872 in petitioner had been judged incapacitated and coplenary guardians had been appointed by the court they were the only persons legally authorized to act on petitioner’s behalf or to appoint a representative to do so they did not appoint mr bergman we need not speculate about why bergman thought he had continuing authority to sign the form_872 on behalf of petitioner when he clearly and correctly understood he had no such authority to sign the form_870 his authority to do either would in fact have arisen under the same power_of_attorney regardless of mr bergman's state of mind his second letter should have raised a red flag for respondent triggering further investigation bergman never tried to hide petitioner’s condition indeed he was explicit about it the second letter contains a clear statement of incompetency sufficient to put respondent on notice that the power_of_attorney authorizing bergman to represent petitioner was revoked it was not reasonable for respondent to continue to deal with him as petitioner's representative based upon our review of the record we are satisfied that as to the form_872 signed in there is no genuine issue of material fact and that petitioner is entitled to partial summary_judgment as a matter of law the chain of consents to extend the statutory period of limitations was broken thus we hold that the period of limitations for and expired at the latest on date the date of extension on the form_872 signed in since the notice_of_deficiency was mailed to petitioners on date the statutory period of limitations has expired for each of the tax years and unless the underpayment_of_tax was due to fraud to reflect the foregoing an order granting petitioner's motion for partial summary_judgment will be issued
